DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP paper: “Discussions on node behavior for IAB link management” (R1-1808515, hereinafter LG, as disclosed by the Applicant in the IDS), in view of Cheng (US 2020/007310, hereinafter Cheng, claiming .

Regarding claim 1, LG discloses a method for wireless communications at a relay device (node A), comprising: detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (IAB node supports detection and measurement of backhaul links and detecting backhaul link failure, section 1, each node must know link status, impact of RLF at an IAB, node A determines link unstableness with parent node P, Section 2.1), wherein the wireless backhaul comprises a first wireless link between the relay device and a first upstream backhaul device (node A has communication link to parent node P and childe node C, section 2.1); providing a first indication of the upstream radio link failure over a second wireless link between the relay device and a first downstream device (node A informs child C of the unstable link connection node A has with parent node P, Section 2.1); establishing a third wireless link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (node A can find a new parent node to connect to, Section 2.1); and providing multiple-access services to one or more downstream devices, wherein providing the multiple-access services is based at least in part on backhaul communications between the relay device and the second upstream backhaul device over the third wireless link (node A can handover to the new parent candidate node, Section 2.3/scenario 2 and the more or more child nodes C of node A will retain communication quality and service as before).  						LG discloses detecting and informing the child node of link “unstableness” (defined by M beam failures, where M is less than N which defines beam failure declaration, section 2.1) but not informing the child of link failure.  Cheng discloses detecting a failure in the backhaul connection with an upstream node and transmitting failure indication to downstream nodes, Para [0043], page 7 of provisional application 62/725,277.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Cheng in order to reduce the impact backhaul connection failures have on user devices;					further LG does not explicitly disclose the upstream link where upstream radio link failure occurs node R2 (upstream device) can notify node R3 (relay node) of a (further upstream) link failure using a failure notification message and node R3 (relay node) upon receipt of the failure message, can forward the failure message to downstream child nodes R5 and R8 and eventually R6, Para [0039]/Fig. 2.  Cheng also discloses notifying downstream nodes of the failure, Para [0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Cao in order to successively transfer the failure information and failure reason of a upstream link to the further downstream nodes, so these nodes can take appropriate corrective action.  
Regarding claims 2 and 24, LG discloses the method/apparatus of claim 1/23, wherein establishing the third wireless link comprises: transmitting a radio resource control (RRC) message to the second upstream backhaul device (node A can perform a handover to new parent node and become RRC connected, Section 2.3). 
Regarding claims 3, 25, 28 and 30, LG discloses the method/apparatus/medium of claim 2/24/27/29, wherein the RRC message comprises one or more of: an RRC connection complete message, or an RRC connection resume message, or an RRC connection reestablishment (node A becomes RRC connected with new parent node in active state, Section 2.3, these RRC messages are well known in the art). 
.Regarding claim 4, LG discloses the method of claim 1, wherein providing the first indication of the upstream radio link failure comprises: suspending transmission of one or more radio channels of the second wireless link (setting a link recovery timer to recover the link with parent node P, if timer expires node A can drop the child nodes, Section 2.2).
Regarding claims 5 and 26, LG discloses the method/apparatus of claim 4/23, further comprising: starting a timer upon detecting the upstream radio link failure; and suspending transmission of the one or more radio channels upon expiry of the timer (setting a link recovery timer to recover the link with parent node P, if timer expires node A can drop the child nodes, Section 2.2
Regarding claim 6, LG discloses the method of claim 4, further comprising: reestablishing transmission of the one or more radio channels over the second wireless link upon establishment of the third wireless link between the relay device and the second upstream backhaul device (node A recovers the link before timer expires and notify the child nodes of the link restoration, Section 2.2). 
Regarding claim 7, LG discloses the method of claim 1, wherein detecting the upstream radio link failure comprises: performing radio link monitoring of the first wireless link between the relay device and the first upstream backhaul device (detecting backhaul link failure, Section 1, each node needs to know link status, Section 2.1); and determining, based at least in part on the radio link monitoring, that a performance metric of the first wireless link fails to satisfy a threshold performance metric (using low RSRP/RSRQ or low CQI metrics to determine link unstableness and failures, Section 2.1, a low RSRP implies a threshold is not reached). 
Regarding claim 9, LG discloses the method of claim 1, wherein the first downstream device comprises one or more of: a downstream relay device, or a user equipment (child nodes can be UEs, Section 2.1). 
Regarding claim 10, LG discloses the method of claim 1, wherein the first indication of the upstream radio link failure comprises a radio link failure backhaul alert message. Cheng discloses transmitting failure indication to downstream nodes (i.e. “alert” message), Para [0043], page 7 of provisional application 62/725,277.  
Regarding claim 15, LG discloses the method of claim 1, further comprising: emptying a downlink buffer storing data for the first downstream device by transmitting the data over the second wireless link after detecting the upstream radio link failure (node A can detect failure of link to parent node P, section 2.1, which means parent node P is not going to be sending new downlink data and node A’s downlink buffer will empty out, as no new downlink data is being received, also another reason to empty the buffer is because handing over the child node to a different node will be considered as well). 
Regarding claim 16, LG discloses the method of claim 15, further comprising: receiving an uplink scheduling request from the first downstream device; and rejecting the uplink scheduling request if link fails between node A and parent node P, then node A cannot assure communication of node A’s child nodes, node A starts considering handing over child nodes, Section 2.1, obvious to rejecting scheduling request of child node if experiencing link failure of an upstream parent). 
Regarding claim 17, LG discloses the method of claim 1, wherein the third wireless link comprises at least one of a configured wireless link, an inactive wireless link, or a new wireless link (connecting to new parent node, Section 2.3). 
Regarding claim 18, LG discloses the method of claim 1, but not wherein the first indication of the upstream radio link failure is transmitted on one or more of: a medium access control layer message, or a layer-2 sublayer message, or a radio resource control message, or an F1-application layer message.  Cheng discloses using an RRC message, MAC CE or DCI to indicate a connection failure, Para [0060]. 
Regarding claim 19, LG discloses the method of claim 1, but not wherein providing the first indication of the upstream radio link failure comprises: performing one or more of: a unicast transmission, or a multi-cast transmission, or a broadcast transmission.  Cheng discloses the connection failure message can be transmitting using the broadcast channel, Para [0060]. 
Regarding claim 20, LG discloses the method of claim 1, wherein detecting the upstream radio link failure comprises one or more of: determining that an out-of-synchronization condition has occurred for the first wireless link between the relay device and the first upstream backhaul device; or determining that a beam failure event has occurred for a beam being used for the first wireless link between the relay device and the first upstream backhaul device (detecting number of beam failure instances and first occurrence of out-of-sync, Section 2.1). 
Regarding claim 21, LG discloses the method of claim 1, wherein a base station function of the relay device manages communications the first wireless link and the third wireless link, and a user equipment-function of the relay device manages communications of the second wireless link (node A has connection to parent node P and child node C and obviously has the functions to maintain these connections
Regarding claim 22, LG discloses the method of claim 1, wherein the third wireless link is associated with a first anchor device and the first wireless link is associated with a second anchor device, the first anchor device being different from the second anchor device (node A connects to a new parent node that is different from original parent node P, Section 2.3, in this case different anchor devices). 
Regarding claim 23, LG discloses an apparatus for wireless communications at a relay device (node A), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: detect an upstream radio link failure associated with an upstream link of a wireless backhaul (IAB node supports detection and measurement of backhaul links and detecting backhaul link failure, section 1, each node must know link status, impact of RLF at an IAB, node A determines link unstableness with parent node P, Section 2.1), wherein the wireless backhaul comprises a first wireless link between the relay device and a first upstream backhaul device (node A has communication link to parent node P and childe node C, section 2.1); provide a first indication of the upstream radio link failure over a second wireless link between the relay device and a first downstream device (node A informs child C of the unstable link connection node A has with parent node P, Section 2.1); establish a third wireless link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (node A can find a new parent node to connect to, Section 2.1); and provide multiple-access services to one or more downstream devices, wherein providing the multiple-access services is based at least in part on backhaul communications between the relay device and the second upstream backhaul device over the third wireless link (node A can handover to the new parent candidate node, Section 2.3/scenario 2 and the more or more child nodes C of node A will retain communication quality and service as before).  												LG discloses detecting and informing the child node of link “unstableness” (defined by M beam failures, where M is less than N which defines beam failure declaration, section 2.1) but not informing the child of link failure.  Cheng discloses processor, storage medium, Para [0040], detecting a failure in the backhaul connection with an upstream node and transmitting failure indication to downstream nodes, Para [0043], page 7 of provisional application 62/725,277; further LG does not explicitly disclose the upstream link where upstream radio link failure occurs is different from the first wireless link and providing first indication to first downstream device is based on at least receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the upstream backhaul device.  Cao disclose node R2 (upstream device) can notify node R3 (relay node) of a (further upstream) link failure using a failure notification message and node R3 (relay node) upon receipt of the failure message, can forward the failure message to downstream child nodes R5 and R8 and eventually R6, Para [0039]/Fig. 2.  
Regarding claim 27, LG discloses an apparatus for wireless communications at a relay device (node A), comprising: means for detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (IAB node supports detection and measurement of backhaul links and detecting backhaul link failure, section 1, each node must know link status, impact of RLF at an IAB, node A determines link unstableness with parent node P, Section 2.1), wherein the wireless backhaul comprises a first wireless link between the relay device and a first upstream backhaul device (node A has communication link to parent node P and childe node C, section 2.1); means for providing a first indication of the upstream radio link failure over a second wireless link between the relay device and a first downstream device (node A informs child C of the unstable link connection node A has with parent node P, Section 2.1); means for establishing a third wireless link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (node A can find a new parent node to connect to, Section 2.1); and means for providing multiple-access services to one or more downstream devices, wherein providing the multiple-access services is based at least in part on backhaul communications between the relay device and the second upstream backhaul device over the third wireless link (node A can handover to the new parent candidate node, Section 2.3/scenario 2 and the more or more child nodes C of node A will retain communication quality and service as before).  					LG discloses detecting and informing the child node of link “unstableness” (defined by M beam failures, where M is less than N which defines beam failure declaration, section 2.1) but not informing the child of link failure.  Cheng discloses processor, storage medium, Para [0040], detecting a failure in the backhaul connection with an upstream node and transmitting failure indication to downstream nodes, Para [0043], page 7 of provisional application 62/725,277; further LG does not explicitly disclose the upstream link where upstream radio link failure occurs is different from the first wireless link and providing first indication to first downstream device is based on at least receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the upstream backhaul device.  Cao disclose node R2 (upstream device) can notify node R3 (relay node) of a (further upstream) link failure using a failure notification message and node R3 (relay node) upon receipt of the failure message, can forward the failure message to downstream child nodes R5 and R8 and eventually R6, Para [0039]/Fig. 2.  
Regarding claim 29, LG discloses a non-transitory computer-readable medium storing code for wireless communications at a relay device, the code comprising instructions executable by a processor to: detect an upstream radio link failure associated with an upstream link of a wireless backhaul (IAB node supports detection and measurement of backhaul links and detecting backhaul link failure, section 1, each node must know link status, impact of RLF at an IAB, node A determines link unstableness with parent node P, Section 2.1), wherein the wireless backhaul comprises a first wireless link between the relay device and a first upstream backhaul device (node A has communication link to parent node P and childe node C, section 2.1); provide a first indication of the upstream radio link failure over a second wireless link between the relay device and a first downstream device (node A informs child C of the unstable link connection node A has with parent node P, Section 2.1); establish a third wireless link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (node A can find a new parent node to connect to, Section 2.1); and provide multiple-access services to one or more downstream devices, wherein providing the multiple-access services is based at least in part on backhaul communications between the relay device and the second upstream backhaul device over the third wireless link (node A can handover to the new parent candidate node, Section 2.3/scenario 2 and the more or more child nodes C of node A will retain communication quality and service as before).  						LG discloses detecting and informing the child node of link “unstableness” (defined by M beam non-transitory storage medium, Para [0040], detecting a failure in the backhaul connection with an upstream node and transmitting failure indication to downstream nodes, Para [0043], page 7 of provisional application 62/725,277; further LG does not explicitly disclose the upstream link where upstream radio link failure occurs is different from the first wireless link and providing first indication to first downstream device is based on at least receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the upstream backhaul device.  Cao disclose node R2 (upstream device) can notify node R3 (relay node) of a (further upstream) link failure using a failure notification message and node R3 (relay node) upon receipt of the failure message, can forward the failure message to downstream child nodes R5 and R8 and eventually R6, Para [0039]/Fig. 2.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LG, in view of Cheng, in view of Cao and in view of Truong et al (US 2012/0083203, hereinafter Truong).

Regarding claim 8, LG discloses the method of claim 7, further comprising: but not transmitting a configuration signal to one or more of: the first downstream device or a second downstream device, wherein the configuration signal is configured to increase a frequency with which the first downstream device or the second downstream device performs channel measurements.  Truong discloses a relay node can specify the periodicity of channel measurements to be made by the mobile stations, Para [0049], in this case increasing the channel measurements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Truong in order to improve power control techniques in a multi-hop system and reduce inter-link interference.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LG, in view of Cheng, in view of Cao and in view of Yabusaki et al (US 2011/0038253, hereinafter Yabusaki).

Regarding claim 12, LG discloses the method of claim 11, but not wherein the second indication comprises one or more of: an identifier of a wireless link associated with the upstream radio link failure, or an identifier of an upstream backhaul device that initially detected the upstream radio link failure.  Yabusaki discloses receiving a fault notification from a node detecting a fault that includes the ID of the link where a fault occurred, Para [0087].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yabusaki in order to advertise and inform nodes of faults without repeating transmission of notifications of backup paths.
Regarding claim 13, LG discloses the method of claim 1, but not further comprising: configuring the first indication of the upstream radio link failure to comprise an identifier of a wireless link associated with the upstream radio link failure, or an identifier of an upstream backhaul device that initially detected the upstream radio link failure, or a combination thereof. Yabusaki discloses receiving a fault notification from a node detecting a fault that includes the ID of the link where a fault occurred, Para [0087].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LG, in view of Cheng, in view of Cao and in view of Kang et al (US 2013/0331097, hereinafter Kang).

Regarding claim 14, LG discloses the method of claim 1, but not further comprising: receiving a third indication of an available backhaul connection from one or more of: the first downstream device or a second downstream device, wherein the third wireless link is based at least in part on the available backhaul connection.  LG discloses the child node can discovery new nodes, Section 2.3 and Kang discloses broadcasting the result of neighbor discovery information to other nodes, Para [0070].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kang in order to improve discovery schemes without flooding discovery information.  

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant points out that the LG reference discloses each node needs to know the link status, Section 2.1 but does not disclose a relay device receiving a message comprising an indication that an upstream RLF from the upstream device.  Further arguing LG fails to explain how link instability is determined by node A and does not disclose relay node receiving a message of an upstream RLF.    					In response, LG explicitly discloses how a node determines link instability which the Examiner included in the current and previous office action.  LG discloses detecting and informing the child node of link “unstableness” defined by M beam failures, where M is less than N which defines beam failure declaration, section 2.1.  This means a number M beam failures indicates the link is unstable and will inform child nodes of this link instability. This is also in view of Cheng, who discloses detecting a failure in the backhaul connection with an upstream node and transmitting failure indication to downstream nodes, Para [0043].  This means detecting link failures (instead of link instability) and informing the downstream child nodes.  This argument over the new limitation is moot in view of a new reference anyway.  Cao explicitly discloses a node (R2) detects a failure in the upstream link and will forward a failure notification message to the downstream child node (R3) and that child node (R3) will forward the failure message to its child nodes (R5/R8) and their child node (R6), Para [0039]/Fig. 2.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461